Citation Nr: 1421618	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  08-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink

INTRODUCTION

The Veteran had active duty service from October 1951 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for lumbar spine degenerative joint disease.  The Veteran disagreed with the assigned evaluation and, during the course of that appeal, he raised the issue of entitlement to a total rating for compensation purposes based upon individual unemployability.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  Service connection is currently in effect for degenerative joint disease at 40 percent, bilateral hearing loss at 40 percent, and tinnitus at 10 percent, for a combined disability rating of 70 percent.  

2.  The Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Entitlement to a total rating for compensation purposes based upon individual unemployability may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he cannot work due to his service-connected low back disability and his service-connected bilateral hearing loss and tinnitus.  The Veteran states that although he retired in 1995, he continued to do volunteer work through 2010, at which point he could not continue due to his service-connected back disorder and his service-connected bilateral hearing loss and tinnitus.  Service connection is currently in effect for degenerative joint disease at 40 percent, bilateral hearing loss at 40 percent, and tinnitus at 10 percent, for a total disability rating of 70 percent.  Therefore, the percentage criteria for a total rating for compensation purposes based upon individual unemployability are met and entitlement to a total rating for compensation purposes based upon individual unemployability is considered on a schedular basis.  Id. 

A VA examiner in January 2011 noted that the Veteran had difficulty following instructions and that his hearing difficulty caused significant effects on the Veteran's occupation.  In February 2011, a co-worker at the Veteran's volunteer work stated that the Veteran could hardly walk and experienced much pain in his lower back and legs.  He noted that it is very difficult for the Veteran to work due to the pain.  

In March 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran could function in an occupational environment without lifting more than 25 lbs., no repetitive lifting from 15 to 25 lbs., no climbing ladders, no operating machinery, no repetitive back bending tasks, and no prolonged standing or walking.  He noted that the Veteran was better suited for a sedentary occupation due to his back disorder.  

A March 2012 VA audiologist noted that the Veteran's word recognition was very poor at times.  He found that the Veteran could not communicate on the phone or clearly understand instructions.  

Although the March 2012 general medical examiner opined that the Veteran was capable of performing sedentary work, the examiner did not address the audiological findings when providing his opinion.  Maintaining sedentary work would be extremely difficult when lacking the ability to communicate by phone or understand instructions.  Considering the testimony of the Veteran and his wife at a hearing before the Board in March 2014; the Veteran's physical limitations, which prevent him from obtaining physically demanding employment; and his bilateral hearing loss and tinnitus, which prevents him from using the phone and would prevent him from obtaining most sedentary work, the Board finds that the Veteran is unable to maintain substantially gainful employment due to his service-connected disorders.  Therefore, the criteria for a total rating for compensation purposes based upon individual unemployability have been met.  


ORDER

A total rating for compensation purposes based upon individual unemployability is granted.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


